Citation Nr: 0006028	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  93-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
psychiatric disability.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
This case was remanded by the Board for further development 
in October 1995 and August 1996.  Since the August 1996 
remand, the veteran's claim for entitlement to service 
connection for hypertension has been granted and the 
evaluation assigned for the veteran's hypertension is now at 
issue.


FINDINGS OF FACT

1.  The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his service-connected 
psychiatric disability.

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly below 110 and systolic pressure 
predominantly below 200.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for psychiatric 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record that would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's service-connected 
disabilities.  




I.  Psychiatric disability

Factual background

The RO granted service connection for psychoneurosis in a 
November 1945 rating decision.  The RO assigned a 50 percent 
rating effective from the day following the veteran's 
separation from service.  That rating was reduced to 30 
percent disabling in a March 1947 rating decision.  After 
multiple adjustments over the intervening years, the 
veteran's rating was increased to 70 percent disabling in an 
October 1999 rating decision.  The 70 percent rating was made 
effective from October 3, 1991, the date of the filing of the 
veteran's claim for increase.

Medical evidence for the pertinent appeal period includes the 
report of a November 1991 VA psychiatric examination of the 
veteran.  According to that report, the veteran had been 
receiving psychiatric treatment from the Mental Hygiene 
Clinic at the Kansas City VA Medical Center over the previous 
9 years.  The veteran reported that he avoided people, 
noises, and crowds.  Mental status examination revealed that 
the veteran was oriented to time, place, and person, and that 
his affect was somewhat flattened and tense.  His judgment 
and insight were deemed fair.  The mental status examination 
showed a short temper, sleep difficulty, diminished 
concentration and memory, crying spells, fleeting suicidal 
thoughts, and generally variable moods.  The examiner 
diagnosed dysthymia and depression with anxiety.  The 
examiner described the veteran's incapacity as moderately 
severe.  

At his October 1992 VA psychiatric examination, the veteran 
complained of intermittent irritability, intermittent 
depressed mood, crying spells, sleeping difficulty, and some 
social withdrawal.  Objective examination revealed no 
evidence of marked irritability.  He spoke with a regular 
rate and rhythm and he exhibited good eye contact.  Thought 
patterns were goal oriented and productive, and there was no 
evidence of any suicidal or homicidal ideation, delusions, or 
hallucinations.  His mood was described as mildly anxious and 
very dysphoric.  Insight, judgment, and cognitive abilities 
were within normal limits.  The examiner diagnosed mild to 
moderate anxiety.  The examiner opined that the veteran had 
not changed significantly since his last examination and that 
he was "generally functional" with regard to social and 
family interactions.  

The veteran underwent a fee-basis psychiatric evaluation in 
January 1996, at which he complained of recurrent depression, 
suicidal thoughts, anxiety attacks, fear of crowds, chronic 
anxiety, insomnia, and crying spells.  The veteran reported 
several episodes of cessation of the intake of fluids, which 
he described as suicide attempts.  The examiner reported the 
veteran fulfilled the criteria for post-traumatic stress 
disorder.  The examiner diagnosed post-traumatic stress 
disorder and major depression; the examiner opined that the 
veteran was coping with great difficulty and that he was 
definitely disabled with regard to further employment.

According to the report of the veteran's March 1997 fee-basis 
psychiatric examination, the veteran had been examined by the 
fee-basis examiner in January 1997; however the report from 
that examination is not of record.  The March 1997 report 
shows that the veteran's mental status was essentially 
unchanged relative to the January 1996 and January 1997 
examinations.  He complained of continued depression and 
anxiety; however, his sleep patterns had improved.  The 
examiner reported that the veteran suffered memory problems.  
The veteran was fully oriented and possessed a normal remote 
memory.  The examiner did suspect that the veteran may be 
suffering from early manifestations of Alzheimer's disease.  

According to an April 1997 VA Social Work Service report, the 
veteran's work history included employment as a dog catcher, 
baker, and manual laborer.  He last worked in 1988 after 23 
years of continuous employment.  He reported that he could 
not work further due to a back injury.  The veteran reported 
engaging in church activities; however, he claimed to suffer 
isolation in group activities.  

At his April 1998 fee-basis examination the veteran and his 
wife reported that the veteran suffered symptoms consistent 
with those reported in the above examinations; however, they 
were of the opinion that his symptoms had worsened.  The 
veteran no longer participated in church activities or 
visited his family.  The veteran was alert and oriented to 
time, place, and circumstances.  His affect was constricted, 
dysphoric, and he demonstrated poor eye contact.  His speech 
was clear and coherent and exhibited no thought disorders 
such as hallucinations, delusions, or homicidal or suicidal 
ideation.  The veteran was anxious and tearful during the 
interview.  Recent and remote memory were grossly intact, and 
he exhibited good insight into his illness.  The examiner 
diagnosed chronic post-traumatic stress disorder and major 
depression.  Global Assessment of Functioning (GAF) was 
determined to be 52, with moderate to severe difficulty in 
social functioning.  The examiner reported that the veteran 
was socially isolated and plagued by intrusive combat 
memories which daily caused moderate to severe stress.

The veteran was most recently examined by VA for his 
psychiatric disability in September 1999.  On that occasion, 
he reported lessening of his fear of people and crowds.  He 
claimed that he still avoided many triggers of combat 
memories, such as war movies and firecrackers.  On mental 
status examination, the veteran appeared alert, oriented, and 
cooperative.  The veteran was tearful and anxious when 
describing war experiences.  His eye contact was good.  He 
manifested goal directed, relevant, and coherent speech.  He 
reported that he did not suffer suicidal or homicidal 
ideation, hallucinations, delusional thinking, or 
persecution.  Attention and concentration were reported to be 
intact; however, memory for recent events was impaired.  
Insight and judgment were deemed fair.  The examiner 
diagnosed chronic post-traumatic stress disorder and reported 
that the veteran's social activities were affected by 
intrusive war memories.  The examiner opined that the veteran 
was not capable of gainful employment.  The examiner assigned 
GAF scores of 40-50.

In addition, multiple VA outpatient treatment reports from 
the VA Medical Center in Kansas City, Missouri, dated from 
1991 through 1999, are of record.  These records show that 
the veteran has been receiving regular outpatient therapy for 
his psychiatric disability.  Over the course of those 
treatments, examiners diagnosed anxiety neurosis, major 
depression, and post-traumatic stress disorder.  Examiners 
also consistently noted worsening of symptoms in their 
assessments.  The VA Medical Center records do not reveal 
that the veteran was an inpatient due to his service-
connected psychiatric disability.  

Analysis

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (1998)).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Marcoux v. Brown, 9 Vet. App. 29 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97. 

Pervious psychiatric disability rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

Prior to revision, the Rating Schedule provided that 
psychoneurotic disorders, including post-traumatic stress 
disorder, warranted a 70 percent rating when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms would have been of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; or there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in profound retreat from mature behavior; or the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Review of the evidence of record discloses that the veteran 
has not worked on a full time basis since his retirement in 
1988; he was employed at that time as a machine operator.  
The record shows that the veteran has required continual VA 
outpatient therapy over the past 10 years and that his 
examiners were of the opinion that his psychiatric status had 
progressively worsened.  

The physician assessing the veteran in April 1998 assigned a 
GAF score of 52, and commented that the veteran was moderate 
to severely impaired with respect to social functioning.  A 
GAF score within the range of 51 to 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  Further, the VA physician evaluating the veteran in 
September1999 assigned GAF scores within the range 40-50.  A 
GAF score within the range 41-50 equates to serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 is defined 
as indicative of "some impairment of reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .)."  Id.

Moreover, the examiners conducting the January 1996 and 
September 1999 examinations were of the opinion that the 
veteran's psychiatric disability rendered him incapable of 
engaging in gainful employment.  In view of the documented 
severity and persistence of the veteran's symptomatology, as 
well as the above VA opinions concerning employability, the 
Board is satisfied that the veteran's psychiatric disability 
has rendered him demonstrably unable to obtain or retain 
employment.  Accordingly, the Board concludes that a 100 
percent disability rating for the veteran's service-connected 
psychiatric disability is warranted.  Because the Board 
concludes that a 100 percent evaluation is warranted under 
the old criteria, it is not necessary to evaluate the veteran 
under the new rating criteria.

II.  Hypertension

Service connection for hypertension was granted by the Board 
in an August 1996 decision; the RO implemented the grant in 
an August 1996 rating decision.  The veteran was assigned a 0 
percent rating under Diagnostic Code 7101, effective from 
November 21, 1991.  By a rating decision dated in February 
1997, an increase to 10 percent for hypertension was granted 
effective from November 21, 1991.  

VA Medical Center treatment records include an April 1994 
hypertension examination report showing a 6-year history of 
hypertension.  The veteran was receiving medication for his 
hypertension.  The examination revealed blood pressure 
readings of 170/90 and 160/95.  The examiner diagnosed 
moderate hypertension with both systolic and diastolic 
elevation.

January 1996 VA hypertension examination revealed that the 
veteran was continuing to receive medication for his 
hypertension.  The examiner recorded a blood pressure of 
120/70 and a pulse of 60 beats per minute.  The examiner 
diagnosed hypertension with mild renal insufficiency.  The 
examiner speculated that the veteran "probably deserves" 
some compensation for his worsening hypertension which 
requires multiple hypertensive medications.

The veteran was examined again by VA in January 1997.  At 
that time, he reported that he was being followed for his 
hypertension at the VA Medical Center in Leavenworth, Kansas 
and that his blood pressure was under poor control.  The 
examiner noted that the veteran was receiving multiple blood 
pressure medications.  The examiner recorded blood pressure 
readings of 172/100 (sitting), 162/96 (lying down), and 
162/100 (standing).  No enlarged heart was found.  The 
examiner diagnosed uncontrolled hypertension.

At an April 1997 examination, the veteran manifested blood 
pressure readings of 128/75, 122/82, and 130/78 (sitting), 
118/68 (lying), and 130/70 (standing).  There was no evidence 
of an enlarged heart.  

According to an October 1997 VA outpatient report, the 
veteran' s wife informed the VA Medical Center in Kansas 
City, Missouri, that the veteran had experienced increased 
blood pressure, headaches, and chest pains, since taking new 
medication.

Multiple VA outpatient treatment reports are of record.  
These reports contain multiple routine blood pressure 
readings spanning the years 1991 to 1999.  Review of this 
data reveals systolic readings within the range 127-162 and 
diastolic readings within the range 71-90.

The veteran's most recent VA examination for hypertension 
occurred in September 1999.  The examiner reported that the 
veteran's blood pressure readings were 154/81 on September 
16, 1999, 142/81 on September 20, 1999, and 148/85 at the 
time of the examination.  The examiner diagnosed hypertension 
with fair control.  The examiner opined that the veteran's 
hypertension does not represent a significant contribution to 
his unemployability.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating disabilities of the 
cardiovascular system.  62 Fed. Reg. 65,207 (1997).  These 
regulatory changes became effective on January 12, 1998.  
Under the decision of the Court of Veterans Appeals in Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

The veteran was provided with the new regulatory criteria 
governing hypertensive vascular disease in the supplemental 
statement of the case issued in November 1999.

Under the rating criteria in effect prior to January 12, 
1998, a 10 percent rating is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1997).  Note 2 to the 
diagnostic code provides that a minimum 10 percent rating is 
also assigned when continuous medication is shown necessary 
for the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  Id.  
A 20 percent rating requires diastolic pressure be 
predominantly 110 or more with definite symptoms.  A 40 
percent rating requires that diastolic pressure be 
predominantly 120 or more with moderately severe symptoms 
while a 60 percent rating requires that diastolic pressure be 
predominantly 130 or more with severe symptoms.  Id.

Effective January 12, 1998, a 10 percent evaluation is 
warranted for diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more.  62 Fed. Reg. 65,222 
(1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 7101).

Following review of the veteran's case, the Board is of the 
opinion that the veteran's hypertension does not warrant a 20 
percent rating under either the new or old rating criteria.  
The disability is currently correctly evaluated as 10 percent 
disabling.  The veteran has not been shown to have diastolic 
readings which are predominantly at 110 or above.  Further, 
there has been no clinical demonstration that the veteran has 
systolic blood pressure predominantly 200 mm. or greater.  
The evidence does show that the veteran requires medication 
in order to control his hypertension and that his diastolic 
pressure has been predominantly 100 or more.  Pursuant to the 
old rating criteria, a 10 percent rating is appropriate for 
such required medication.  

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for the disability.  
The demonstrated manifestations of the disability are 
consistent with the assigned evaluation.  In sum, there is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to a 100 percent disability rating for 
psychiatric disability is granted, subject to the provisions 
governing the payment of monetary benefits.






Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied. 




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

